Cobb, J.
Ifc is settled by numerous decisions of this court that where one signs a contract without reading it, he is bound by its terms; unless he shows that he could not read, and was for this reason imposed upon, or that the contract was signed under some emergency which excused the failure to read, or that the failure to read was brought about by some fraud or misleading device of the other party. Walton Guano Co. v. Copelan, 112 Ga. 319 ; McDonald v. Bluthenthal, 117 Ga. 120; Ga. Medicine Co. v. Hyman, 117 Ga. 851; So. Bell Tel. Co. v. Harris, 117 Ga. 1001, 1004; Sumner v. Sumner, 121 Ga. 9. The fact that the defendant was “ busy ” did not create an emergency; nor will the fact that the other party expressly stated that the contract was as claimed by the party seeking to avoid it be a good defense to an action on the contract. Both of these points were involved in Harrison v. Wilson Lumber Company, 119 Ga. 6 (2). There it was alleged that the defendants drew the contract themselves, brought it to the plaintiff to sign at a time when he was busy, and assured him that the writing contained the full contract agreed on. It was held not error to refuse to allow an amendment setting up these facts. General allegations of fraud are never sufficient. The specific facts relied on in the present case to constitute the fraud were insufficient. A party who can read must read, or show a legal excuse for not doing so. Fraud which would relieve a party who can read must be fraud which prevents him from reading. The only new feature about the present case is the allegation that the contract was in the form of a booklet covering ten or twelve pages, which would take some time to read. If in any case the length of the contract would justify a failure to read, it was no defense in this case. Here the only matter in controversy was the articles bought. These were written with a pen or pencil in blanks in the 'contract, and could readily have been turned to and verified. The ruling in Brooks v. Matthews, 78 Ga. 739, will not be extended beyond its peculiar facts. The court erred in refusing to strike the plea.

Judgment reversed.

All the Justices concur, except Gandler, J., absent.